DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          AMANDA DENOTO,
                             Appellant,

                                    v.

          GARY D. LEVINE DDS, P.A., and GARY D. LEVINE,
                           Appellees.

                              No. 4D22-261

                          [October 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2021-CA-
003146-XXXX-MB.

   Andre G. Raikhelson of the Law Offices of Andre G. Raikhelson, Boca
Raton, for appellant.

    Jason M. Azzarone of La Cava Jacobson & Goodis, P.A., Tampa, and
Jonathon P. Lynn of La Cava Jacobson & Goodis, P.A., Fort Lauderdale,
for appellees

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.